AFDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 have been amended. No claims have been cancelled or added. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on Jul 01, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that Kim et al (US20190215828A1, Pub 2019-07-11) fails to teach or suggest “receive, via the transceiver, configuration information for at least one of a downlink (DL) reception or an uplink (UL) transmission, wherein the configuration information comprises beam identifiers (IDs) and a slot and symbol configuration for respective ones of the one or more beam IDs” in claim 1.
In response the Examiner respectfully disagrees because Kim’828 discloses: “The resource allocation information may include a center frequency, a system bandwidth, a subcarrier index, or the like as a parameter used for indicating a frequency resource. Also, the resource allocation information may include a radio frame index (e.g., a system frame number (SFN)), a subframe index, a transmission time index (TTI), a slot index, a mini-slot index, a symbol index, transmission and reception time related information (e.g., period, interval, window), or the like. Here, the index may indicate a number. Also, the resource allocation information may include a resource hopping pattern, beamforming related information (e.g., beam configuration information, beam index)” (par 0088). Here “beam index” can be equated to beam identifier, “resource allocation information may include a radio frame index (e.g., a system frame number (SFN)), a subframe index, a transmission time index (TTI), a slot index, a mini-slot index, a symbol index, transmission and reception time related information (e.g., period, interval, window)” can be equated to slot and symbol configuration. 
Kim’828 further teaches: “The first base station 610-1 may configure a common resource used for a beam pairing procedure (S1001). The common resource may include a resource (hereinafter referred to as a ‘downlink beam resource’) used for transmission of a downlink beam and a resource (hereinafter referred to as an ‘uplink beam resource’) used for transmission of an uplink beam. The first base station 610-1 may configure the common resource #1 of FIG. 7 as the downlink beam resource, and the common resource #2 of FIG. 7 as the uplink beam resource.… burst may correspond to a physical resource block (PRB) in the LTE-based communication system, and may indicate a time-frequency resource occupied for transmission of data or control information in the physical layer. Also, the burst may indicate a resource region used for beamforming” (par 0121), “The first base station 610-1 may generate configuration information of the common resource… the configuration information of the common resource may include mapping relation information between the downlink beam resource and the uplink beam resource .... The mapping relation information may include a frequency offset, a time offset, an allocation period offset, etc. between the downlink beam resource and the uplink beam resource. Also, the mapping relation information may be configured such that the allocation information of the downlink (or uplink) beam resource corresponds to the allocation information of the uplink (or downlink) beam resource, or corresponds according to a preconfigured mapping rule. Here, the allocation information of the beam resource may include a subcarrier index in the frequency axis, an index of a constituent unit (e.g., radio frame, subframe, symbol, etc.) of the time axis, a beam index according a beamforming scheme, or the like” (par 0122). To be noticed, at least two beams (downlink beam and uplink beam) are configured with beam index and therefore can be equated to beam identifiers (IDs). Allocation information for downlink beam and uplink beam including a subcarrier index in the frequency axis, an index of a constituent unit (e.g., radio frame, subframe, symbol, etc.) of the time axis (par 0122) and “resource allocation information may include a radio frame index (e.g., a system frame number (SFN)), a subframe index, a transmission time index (TTI), a slot index, a mini-slot index, a symbol index, transmission and reception time related information (e.g., period, interval, window)” (par 0088) can be equated to “a slot and symbol configuration for respective ones of the one or more beam IDs”. 
Kim’828 further teaches: “downlink beam resources” (par 0124), “uplink beam resources” (par 0129), considering allocation information with corresponding beam index for each beam resource of downlink beam resource or uplink beam resource (par 0121-0122), a plurality of beam identifiers with corresponding slot and symbol configuration exists. 
Therefore, the cited reference teaches the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 8 and 15 that recite similar features. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al (US20190215828A1, Pub 2019-07-11).


Regarding claim 1 (Currently Amended), Kim’828 discloses a user equipment (UE) (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100, par 0053-0055) comprising: 
a transceiver (see, fig. 2, transceiver 230, par 0053) configured to communicate via a multi-beam operation with a base station (see, terminal transmits/receives uplink/downlink beams to/from first base station using beamforming scheme, par 0122, 0124 and 0129); and
 a processor (see, fig. 2, processor 210, par 0054) configured to: 
receive, via the transceiver (see, fig. 2, transceiver 230, par 0053), configuration information for at least one of a downlink (DL) reception or an uplink (UL) transmission (see, fig. 6, terminal receives configuration information of the common resource from BS, common information including the resource allocation information for both uplink and downlink resource allocation, par 0085, 0087, 0096), wherein the configuration information comprises beam identifiers (IDs) and a slot and symbol configuration for respective ones of the one or more beam IDs (see, resource allocation information comprises beam index, slot index and symbol index of beams (including downlink beam and uplink beam), par 0088, 0121-0122. Noted, beam ID for each beam of beams including uplink beam and downlink beam as there are separate common resource configured as downlink beam resource and uplink beam resource, and different allocation information with beam id for these two resource, par 0121-0122. Noted further, a plurality of beam identifiers with corresponding slot and symbol configuration exists considering downlink beam resources and uplink beam resources with corresponding allocation information including corresponding beam index for each beam resource of downlink beam resource or uplink beam resource, par 0121-0122, 0124 and 0129), and 
control the transceiver to perform, according to the configuration information  (see, configuration information of the common resource, par 0123), a DL operation or an UL operation (see, terminal and BS performs communication using transmission beam determined according to uplink/downlink beam resources from the configuration, par 0123-0124, 0129).

Regarding claim 3 (Currently Amended), Kim’828 discloses the UE of Claim 1 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100, par 0053-0055), wherein to perform the DL operation or the UL operation (see, terminal and BS performs communication using transmission beam determined according to uplink/downlink beam resources from the configuration, par 0123-0124, 0129), the processor (see, fig. 2, processor 210, par 0054) is configured to control the transceiver (see, fig. 2, transceiver 230, par 0053) to at least one of: 
perform the DL operation or the UL operation according to the configuration information associated with a second beam, a spatial filter, of a reference signal that has a quasi-located (QCL) relationship assumption with a first beam, the spatial filter, or the reference signal, respectively, or 
perform the DL operation or the UL operation according to one of: a predefined rule, a fixed configuration, or a default configuration (see, BS transmits synchronization signal burst according to preconfigured periodicity within a synchronization signal burst set, common resource of synchronization signal burst set configured in preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied, synchronizing signal repeatedly transmitted in accordance with a preconfigured condition, par 0223-0224. Noted, the examiner picks an option to reject).

Regarding claim 8 (Currently Amended), Kim’828 discloses a base station (BS)  (see, fig. 1-2, BSs communicates with terminals 130 in communication system 100, par 0053-0055) comprising: 
a transceiver (see, fig. 2, transceiver 230, par 0053) configured to communicate with at least one user equipment (UE) via a multi-beam operation (see, base station transmits/receives downlink/uplink beams to/from terminal using beamforming scheme, par 0122, 0124 and 0129); and 
a processor (see, fig. 2, processor 210, par 0054) operably coupled to the transceiver (see, fig. 2, transceiver 230, par 0053), the processor configured to: 
transmit, via the transceiver (see, fig. 2, transceiver 230, par 0053), configuration information for at least one of a downlink (DL) reception or an uplink (UL) transmission (see, fig. 6, terminal receives configuration information of the common resource from BS, common information including the resource allocation information for both uplink and downlink resource allocation, par 0085, 0087, 0096), wherein the configuration information comprises beam identifiers (IDs) and a slot and symbol configuration for respective ones of the one or more beam IDs (see, resource allocation information comprises beam index, slot index and symbol index of beams (including downlink beam and uplink beam), par 0088, 0121-0122. Noted, beam ID for each beam of beams including uplink beam and downlink beam as there are separate common resource configured as downlink beam resource and uplink beam resource, and different allocation information with beam id for these two resource, par 0121-0122. Noted further, a plurality of beam identifiers with corresponding slot and symbol configuration exists considering downlink beam resources and uplink beam resources with corresponding allocation information including corresponding beam index for each beam resource of downlink beam resource or uplink beam resource, par 0121-0122, 0124 and 0129), and 
control the transceiver to perform, according to the configuration information (see, configuration information of the common resource, par 0123), a DL operation or an UL operation (see, BS and terminal performs communication using transmission beam determined according to uplink/downlink beam resources from the configuration, par 0123-0124, 0129).

Regarding claim 10 (Currently Amended), Kim’828 discloses the BS of Claim 8  (see, fig. 1-2, BSs communicates with terminals 130 in communication system 100, par 0053-0055), wherein to perform the DL operation or the UL operation (see, terminal and BS performs communication using transmission beam determined according to uplink/downlink beam resources from the configuration, par 0123-0124, 0129), the processor (see, fig. 2, processor 210, par 0054) is configured to control the transceiver (see, fig. 2, transceiver 230, par 0053) to at least one of:
perform the DL operation or the UL operation according to the configuration information associated with a second beam, a spatial filter, of a reference signal that has a quasi-located (QCL) relationship assumption with a first beam, the spatial filter, or the reference signal, respectively, or 
perform the DL operation or the UL operation according to one of: a predefined rule, a fixed configuration, or a default configuration (see, BS transmits synchronization signal burst according to preconfigured periodicity within a synchronization signal burst set, common resource of synchronization signal burst set configured in preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied, synchronizing signal repeatedly transmitted in accordance with a preconfigured condition, par 0223-0224. Noted, the examiner picks an option to reject).

Regarding claim 15 (Currently Amended), Kim’828 discloses a method for a beam-specific operation (see, beamforming scheme, par 0122) between a base station (BS) and a user equipment (UE) (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100 using beamforming scheme, par 0053-0055, 0122), the method comprising: 
obtaining configuration information for at least one of a downlink (DL) reception or an uplink (UL) transmission (see, fig. 6, terminal receives configuration information of the common resource generated by BS, common information including the resource allocation information for both uplink and downlink resource allocation, par 0085, 0087, 0096, 0122), wherein the configuration information comprises beam identifiers (IDs) and a slot and symbol configuration for respective ones of the one or more beam IDs (see, resource allocation information comprises beam index, slot index and symbol index of beams (including downlink beam and uplink beam), par 0088, 0121-0122. Noted, beam ID for each beam of beams including uplink beam and downlink beam as there are separate common resource configured as downlink beam resource and uplink beam resource, and different allocation information with beam id for these two resource, par 0121-0122. Noted further, a plurality of beam identifiers with corresponding slot and symbol configuration exists considering downlink beam resources and uplink beam resources with corresponding allocation information including corresponding beam index for each beam resource of downlink beam resource or uplink beam resource, par 0121-0122, 0124 and 0129), and 
performing, according to the configuration information, a DL operation or an UL operation (see, terminal and BS performs communication using transmission beam determined according to beams resources from the configuration, par 0123-0124, 0129).

Regarding claim 17 (Currently Amended), Kim’828 discloses the method of Claim 15 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100 using beamforming scheme, par 0053-0055, 0122), wherein performing the DL operation or the UL operation (see, terminal and BS performs communication using transmission beam determined according to beams resources from the configuration, par 0123-0124, 0129) comprises at least one of: 
performing the DL operation or the UL operation according to the configuration information associated with a second beam, a spatial filter, of a reference signal that has a quasi- located (QCL) relationship assumption with a first beam, the spatial filter, or the reference signal, respectively, or -55-DOCKET NO. SAMS10-01677PATENT 
performing the DL operation or the UL operation according to one of: a predefined rule, a fixed configuration, or a default configuration (see, BS transmits synchronization signal burst according to preconfigured periodicity within a synchronization signal burst set, common resource of synchronization signal burst set configured in preconfigured frequency band or the same frequency band by using the same configuration parameters or configuration parameters to which a common rule is applied, synchronizing signal repeatedly transmitted in accordance with a preconfigured condition, par 0223-0224. Noted, the examiner picks an option to reject).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 7, 9, 11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’828 in view of JO et al (US20200287676A1, Priority Date: Oct 29, 2018).

Regarding claim 2 (Original), Kim’828 discloses the UE of Claim 1 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: 
wherein the slot and symbol configuration include a slot pattern comprising one or more downlink slots, one or more uplink slots, and a number of flexible slots configured on a cell-specific basis or a UE-specific basis, the number of flexible slots comprising a symbol pattern including one or more downlink symbols, one or more uplink symbols, and a number of flexible symbols configured on a beam-specific basis, 
wherein a number of configured beam IDs is provided in a first parameter, and 
wherein when the first parameter is configured with N, N different DL/UL slot and symbol patterns are configured and each of the slot and symbol patterns is associated with a corresponding beam ID.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses:
wherein the slot and symbol configuration include a slot pattern (see, TDD DL-UL pattern, par 0132) comprising one or more downlink slots (see, table 4, nrofDownlinkSlots configures number of consecutive DL slots from the start of each DL-UL pattern via TDD-UL-DL-ConfigCommon, par 0132), one or more uplink slots (see, table 4, nrofUplinkSlots configures number of consecutive UL slots at the end of each DL-UL pattern via TDD-UL-DL-ConfigCommon, par 0132), and a number of flexible slots (see, specific resource indicated as flexible resource, par 0130. Noted, unknow(flexible) slots as slot other than DL and UL slot defined, table 4, par 0177) configured on a cell-specific basis or a UE-specific basis (see, fig. 11 S110, table 4, cell-specific or UE-specific resource configuration information using TDD-UL-DL-ConfigCommon to configure consecutive DL slots, consecutive UL slots, and unknow(flexible) slots (slot other than DL and UL slot defined), par 0130-0132, 0242), the number of flexible slots (see, unknow(flexible) slots (slot other than DL and UL slot defined in table 4), par 0130-0132) comprising a symbol pattern (see, pattern of symbols shown in table 5, par 0135) including one or more downlink symbols, one or more uplink symbols, and a number of flexible symbols configured on a beam-specific basis (see, fig. 11 S120 and fig. 14, table 5, UE receives SFI (slot format information) notifying a transmission direction of the specific resource including pattern of symbols (downlink (D), an uplink (U), or flexible (F)), SFI versus beam may be matched to 1:1 or 1:multi according to matching information, par 0129, 0133-0135, 0223, 0225), 
wherein a number of configured beam IDs is provided in a first parameter (see, beam indexes applied to SFI are transmitted to UE together with GC SFI, 0168. Noted, GC PDCCH configures SFI, par 0160), and 
wherein when the first parameter is configured with N, N different DL/UL slot and symbol patterns are configured and each of the slot and symbol patterns is associated with a corresponding beam ID (see, fig. 11, configuration information used to configure direction of UL/DL/flexible slots, and then symbols for special resource (flexible resource), transmitted corresponding SFI only for the beam corresponding to the beam index, a set of beams to which each SFI transmission is applied may be notified using a bitmap, par 0128-0133, 0168).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by JO’676 into that of Kim’828. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).

Regarding claim 4 (Original), Kim’828 discloses the UE of Claim 1 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: 
wherein the configuration information comprises a first slot configuration for a first beam associated with a first beam ID and a second slot configuration for a second beam associated with a second beam ID, the first slot configuration different than the second slot configuration, and 
wherein a slot pattern comprises a number of multiple configured beam IDs provided using a second parameter, the second parameter comprising a number of slot DL and UL patterns, wherein each of the slot DL and UL patterns is associated with a respective beam ID.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses:
wherein the configuration information comprises a first slot configuration (see, SFI (Slot format related information), par 0112, 0166) for a first beam associated with a first beam ID and a second slot configuration for a second beam associated with a second beam ID (see, UE receives Group configuration of beams to which each SFI is applied and applied beam indexes, SFI versus beam configured as 1:1 matching, par 0163, 0168, 0223, 0225), the first slot configuration different than the second slot configuration (see, receives multiple SFI through GC PDCCH, therefore different SFI being configured, par 0225), and 
wherein a slot pattern (see, a pattern (slot/symbol/symbols/slots) applied to each list, par 0169) comprises a number of multiple configured beam IDs (see, beam indexes applied to SFI, par 0168) provided using a second parameter (see, provide a list of beam indices to be separately applied with SFI, and a pattern (slot/symbol/symbols/slots) of each list, par 0169), the second parameter (see, a list of beam indices to be separately applied with SFI, par 0169) comprising a number of slot DL and UL patterns (see, provide a list of beam indices to be separately applied with SFI (SFI could define DL/UL direction as shown in table 5), and a pattern (slot/symbol/symbols/slots) of each list, par 0169), wherein each of the slot DL and UL patterns is associated with a respective beam ID (see, a pattern (slot/symbol/symbols/slots) applies to each list of beam indices, par 0169).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by JO’676 into that of Kim’828. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).

Regarding claim 7 (Original), Kim’828 discloses the UE of Claim 1 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: wherein the configuration information includes a beam-specific UL/DL TDD pattern that configures DL and UL directions associated with a set of one or multiple configured beam IDs that are used in a group-common signaling for slot format indication.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses: wherein the configuration information includes a beam-specific UL/DL TDD pattern (see, table 5, SFI with beam-specific period, SFI (slot format information information) notifies transmission UL/DL direction of the specific resource based on tdd-UL-DL-configurationCommon, par 0133 and 0243) that configures DL and UL directions associated with a set of one or multiple configured beam IDs (see, multi-beams with corresponding beam index shared with same GC (group common) SFI, par 0168, 0228) that are used in a group-common signaling (see, GC PDCCH (group common PDCCH), par 0112 and 0225) for slot format indication (see, fig. 14, UE receives 1 SFI : multi beams matching information between each of the plurality of beams with beam index and SFI (slot format information) through a GC PDCCH, SFI (slot format information information) notifies transmission direction of the specific resource based on tdd-UL-DL-configurationCommon, par 0112, 0225-0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by JO’676 into that of Kim’828. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).

Regarding claim 9 (Original), Kim’828 discloses the BS of Claim 8  (see, fig. 1-2, BSs communicates with terminals 130 in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: 
wherein the slot and symbol configuration include a slot pattern comprising one or more downlink slots, one or more uplink slots, and a number of flexible slots configured on a cell-specific basis or a UE-specific basis, the number of flexible slots comprising a symbol pattern including one or more downlink symbols, one or more uplink symbols, and a number of flexible symbols configured on a beam-specific basis, 
wherein a number of configured beam IDs is provided in a first parameter, and wherein when the first parameter is configured with N, N different DL/UL slot and symbol patterns are configured and each of the slot and symbol patterns is associated with a corresponding beam ID.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses:
wherein the slot and symbol configuration include a slot pattern (see, TDD DL-UL pattern, par 0132) comprising one or more downlink slots (see, table 4, nrofDownlinkSlots configures number of consecutive DL slots from the start of each DL-UL pattern via TDD-UL-DL-ConfigCommon, par 0132), one or more uplink slots (see, table 4, nrofUplinkSlots configures number of consecutive UL slots at the end of each DL-UL pattern via TDD-UL-DL-ConfigCommon, par 0132), and a number of flexible slots (see, specific resource indicated as flexible resource, par 0130. Noted, unknow(flexible) slots as slot other than DL and UL slot defined, table 4, par 0177) configured on a cell-specific basis or a UE-specific basis (see, fig. 11 S110, table 4, cell-specific or UE-specific resource configuration information using TDD-UL-DL-ConfigCommon to configure consecutive DL slots, consecutive UL slots, and unknow(flexible) slots (slot other than DL and UL slot defined), par 0130-0132, 0242), the number of flexible slots (see, unknow(flexible) slots (slot other than DL and UL slot defined in table 4), par 0130-0132) comprising a symbol pattern (see, pattern of symbols shown in table 5, par 0135) including one or more downlink symbols, one or more uplink symbols, and a number of flexible symbols configured on a beam-specific basis (see, fig. 11 S120 and fig. 14, table 5, UE receives SFI (slot format information) notifying a transmission direction of the specific resource including pattern of symbols (downlink (D), an uplink (U), or flexible (F)), SFI versus beam may be matched to 1:1 or 1:multi according to matching information, par 0129, 0133-0135, 0223, 0225), 
wherein a number of configured beam IDs is provided in a first parameter (see, beam indexes applied to SFI are transmitted to UE together with GC SFI, 0168. Noted, GC PDCCH configures SFI, par 0160), and 
wherein when the first parameter is configured with N, N different DL/UL slot and symbol patterns are configured and each of the slot and symbol patterns is associated with a corresponding beam ID (see, fig. 11, configuration information used to configure direction of UL/DL/flexible slots, and then symbols for special resource (flexible resource), transmitted corresponding SFI only for the beam corresponding to the beam index, a set of beams to which each SFI transmission is applied may be notified using a bitmap, par 0128-0133, 0168).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the BS as taught by JO’676 into that of Kim’828. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).

Regarding claim 11 (Original), Kim’828 discloses the BS of Claim 8  (see, fig. 1-2, BSs communicates with terminals 130 in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: 
wherein the configuration information comprises a first slot configuration for a first beam associated with a first beam ID and a second slot configuration for a second beam associated with a second beam ID, the first slot configuration different than the second slot configuration, and 
wherein a slot pattern comprises a number of multiple configured beam IDs provided using a second parameter, the second parameter comprising a number of slot DL and UL patterns, wherein each of the slot DL and UL patterns is associated with a respective beam ID.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses:
wherein the configuration information comprises a first slot configuration (see, SFI (Slot format related information), par 0112, 0166) for a first beam associated with a first beam ID and a second slot configuration for a second beam associated with a second beam ID (see, UE receives Group configuration of beams to which each SFI is applied and applied beam indexes, SFI versus beam configured as 1:1 matching, par 0163, 0168, 0223, 0225), the first slot configuration different than the second slot configuration (see, receives multiple SFI through GC PDCCH, therefore different SFI being configured, par 0225), and 
wherein a slot pattern (see, a pattern (slot/symbol/symbols/slots) applied to each list, par 0169) comprises a number of multiple configured beam IDs (see, beam indexes applied to SFI, par 0168) provided using a second parameter (see, provide a list of beam indices to be separately applied with SFI, and a pattern (slot/symbol/symbols/slots) of each list, par 0169), the second parameter (see, a list of beam indices to be separately applied with SFI, par 0169) comprising a number of slot DL and UL patterns (see, provide a list of beam indices to be separately applied with SFI (SFI could define DL/UL direction as shown in table 5), and a pattern (slot/symbol/symbols/slots) of each list, par 0169), wherein each of the slot DL and UL patterns is associated with a respective beam ID (see, a pattern (slot/symbol/symbols/slots) applies to each list of beam indices, par 0169).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the BS as taught by JO’676 into that of Kim’828. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).


Regarding claim 14 (Original), Kim’828 discloses the BS of Claim 8  (see, fig. 1-2, BSs communicates with terminals 130 in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: the configuration information includes a beam-specific UL/DL TDD pattern that configures DL and UL directions associated with a set of one or multiple configured beam IDs that are used in a group-common signaling for slot format indication.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses: the configuration information includes a beam-specific UL/DL TDD pattern (see, table 5, SFI with beam-specific period, SFI (slot format information information) notifies transmission UL/DL direction of the specific resource based on tdd-UL-DL-configurationCommon, par 0133 and 0243) that configures DL and UL directions associated with a set of one or multiple configured beam IDs (see, multi-beams with corresponding beam index shared with same GC (group common) SFI, par 0168, 0228) that are used in a group-common signaling (see, GC PDCCH (group common PDCCH), par 0112 and 0225) for slot format indication (see, fig. 14, UE receives 1 SFI : multi beams matching information between each of the plurality of beams with beam index and SFI (slot format information) through a GC PDCCH, SFI (slot format information information) notifies transmission direction of the specific resource based on tdd-UL-DL-configurationCommon, par 0112, 0225-0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the BS as taught by JO’676 into that of Kim’828. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).

Regarding claim 16 (Original), Kim’828 discloses the method of Claim 15 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100 using beamforming scheme, par 0053-0055, 0122).
Kim’828 discloses all the claim limitations but fails to explicitly teach: 
wherein the slot and symbol configuration include a slot pattern comprising one or more downlink slots, one or more uplink slots, and a number of flexible slots configured on a cell-specific basis or a UE-specific basis, the number of flexible slots comprising a symbol pattern including one or more downlink symbols, one or more uplink symbols, and a number of flexible symbols configured on a beam-specific basis, 
wherein a number of configured beam IDs is provided in a first parameter, and wherein when the first parameter is configured with N, N different DL/UL slot and symbol patterns are configured and each of the slot and symbol patterns is associated with a corresponding beam ID.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses:
wherein the slot and symbol configuration include a slot pattern (see, TDD DL-UL pattern, par 0132) comprising one or more downlink slots (see, table 4, nrofDownlinkSlots configures number of consecutive DL slots from the start of each DL-UL pattern via TDD-UL-DL-ConfigCommon, par 0132), one or more uplink slots (see, table 4, nrofUplinkSlots configures number of consecutive UL slots at the end of each DL-UL pattern via TDD-UL-DL-ConfigCommon, par 0132), and a number of flexible slots (see, specific resource indicated as flexible resource, par 0130. Noted, unknow(flexible) slots as slot other than DL and UL slot defined, table 4, par 0177) configured on a cell-specific basis or a UE-specific basis (see, fig. 11 S110, table 4, cell-specific or UE-specific resource configuration information using TDD-UL-DL-ConfigCommon to configure consecutive DL slots, consecutive UL slots, and unknow(flexible) slots (slot other than DL and UL slot defined), par 0130-0132, 0242), the number of flexible slots (see, unknow(flexible) slots (slot other than DL and UL slot defined in table 4), par 0130-0132) comprising a symbol pattern (see, pattern of symbols shown in table 5, par 0135) including one or more downlink symbols, one or more uplink symbols, and a number of flexible symbols configured on a beam-specific basis (see, fig. 11 S120 and fig. 14, table 5, UE receives SFI (slot format information) notifying a transmission direction of the specific resource including pattern of symbols (downlink (D), an uplink (U), or flexible (F)), SFI versus beam may be matched to 1:1 or 1:multi according to matching information, par 0129, 0133-0135, 0223, 0225), 
wherein a number of configured beam IDs is provided in a first parameter (see, beam indexes applied to SFI are transmitted to UE together with GC SFI, 0168. Noted, GC PDCCH configures SFI, par 0160), and 
wherein when the first parameter is configured with N, N different DL/UL slot and symbol patterns are configured and each of the slot and symbol patterns is associated with a corresponding beam ID (see, fig. 11, configuration information used to configure direction of UL/DL/flexible slots, and then symbols for special resource (flexible resource), transmitted corresponding SFI only for the beam corresponding to the beam index, a set of beams to which each SFI transmission is applied may be notified using a bitmap, par 0128-0133, 0168).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by JO’676 into that of Kim’828. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).

Regarding claim 18 (Original), Kim’828 discloses the method of Claim 15 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100 using beamforming scheme, par 0053-0055, 0122).
Kim’828 discloses all the claim limitations but fails to explicitly teach: 
wherein the configuration information comprises a first slot configuration for a first beam associated with a first beam ID and a second slot configuration for a second beam associated with a second beam ID, the first slot configuration different than the second slot configuration, and 
wherein a slot pattern comprises a number of multiple configured beam IDs provided using a second parameter, the second parameter comprising a number of slot DL and UL patterns, wherein each of the slot DL and UL patterns is associated with a respective beam ID.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses:
wherein the configuration information comprises a first slot configuration (see, SFI (Slot format related information), par 0112, 0166) for a first beam associated with a first beam ID and a second slot configuration for a second beam associated with a second beam ID (see, UE receives Group configuration of beams to which each SFI is applied and applied beam indexes, SFI versus beam configured as 1:1 matching, par 0163, 0168, 0223, 0225), the first slot configuration different than the second slot configuration (see, receives multiple SFI through GC PDCCH, therefore different SFI being configured, par 0225), and 
wherein a slot pattern (see, a pattern (slot/symbol/symbols/slots) applied to each list, par 0169) comprises a number of multiple configured beam IDs (see, beam indexes applied to SFI, par 0168) provided using a second parameter (see, provide a list of beam indices to be separately applied with SFI, and a pattern (slot/symbol/symbols/slots) of each list, par 0169), the second parameter (see, a list of beam indices to be separately applied with SFI, par 0169) comprising a number of slot DL and UL patterns (see, provide a list of beam indices to be separately applied with SFI (SFI could define DL/UL direction as shown in table 5), and a pattern (slot/symbol/symbols/slots) of each list, par 0169), wherein each of the slot DL and UL patterns is associated with a respective beam ID (see, a pattern (slot/symbol/symbols/slots) applies to each list of beam indices, par 0169).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by JO’676 into that of Kim’828. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’828 in view of Ying et al (WO2020168334A1, Priority Date: Feb 17, 2020).

Regarding claim 5 (Currently Amended), Kim’828 discloses the UE of Claim 1 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: wherein a number of two or more cell-specific DL/UL patterns are configured that apply to one or multiple UEs within a serving cell and wherein each TDD-UL- DL-ConfigCommon is associated with a SS/PBCH block (SSB) configured for the serving cell.

However Ying’334 from the same field of endeavor (see, figure 1, UE-to-UE interference and TRP-to-TRP interference in NR system, par 0025) discloses: wherein a number of two or more cell-specific DL/UL patterns (see, cell-specific TDD UL/DL configuration contains UL/DL patterns, par 0031) are configured that apply to one or multiple UEs within a serving cell (see, cell-specific TDD UL/DL configuration is configured by RRC IE TDD-UL-DL-ConfigCommon contains periodicities and corresponding UL/DL patterns for all UE in the cell, par 0031 and 0037) and wherein each TDD-UL- DL-ConfigCommon is associated with a SS/PBCH block (SSB) configured for the serving cell (see, all UEs in the cell receives cell-specific SSB configuration combined with cell-specific TDD UL/DL configuration by TDD-UL-DL-ConfigCommon to generate cell-specific UL/DL direction indication, par 0037. Noted, actually transmitted SSB and RACH configuration combined with cell-specific TDD UL/DL configuration to generate cell-specific UL/DL direction indication, thus implies these cell-specific TDD UL/DL configuration are configured for serving cell as initial RACH access SSB transmission must be performed in PCell which is serving cell, par 0037, 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Ying’334 into that of Kim’828. The motivation would have been to mitigate crosslink interference (CLI) (par 0025-0026).

Regarding claim 12 (Currently Amended), Kim’828 discloses the BS of Claim 8  (see, fig. 1-2, BSs communicates with terminals 130 in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: wherein a number of two or more cell-specific DL/UL patterns are configured that apply to one or multiple UEs within a serving cell and wherein each TDD-UL-DL-ConfigCommon is associated with a SS/PBCH block (SSB) configured for the serving cell.

However Ying’334 from the same field of endeavor (see, figure 1, UE-to-UE interference and TRP-to-TRP interference in NR system, par 0025) discloses: wherein a number of two or more cell-specific DL/UL patterns (see, cell-specific TDD UL/DL configuration contains UL/DL patterns, par 0031) are configured that apply to one or multiple UEs within a serving cell (see, cell-specific TDD UL/DL configuration is configured by RRC IE TDD-UL-DL-ConfigCommon contains periodicities and corresponding UL/DL patterns for all UE in the cell, par 0031 and 0037) and wherein each TDD-UL- DL-ConfigCommon is associated with a SS/PBCH block (SSB) configured for the serving cell (see, all UEs in the cell receives cell-specific SSB configuration combined with cell-specific TDD UL/DL configuration by TDD-UL-DL-ConfigCommon to generate cell-specific UL/DL direction indication, par 0037. Noted, actually transmitted SSB and RACH configuration combined with cell-specific TDD UL/DL configuration to generate cell-specific UL/DL direction indication, thus implies these cell-specific TDD UL/DL configuration are configured for serving cell as initial RACH access SSB transmission must be performed in PCell which is serving cell, par 0037, 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the BS as taught by Ying’334 into that of Kim’828. The motivation would have been to mitigate crosslink interference (CLI) (par 0025-0026).

Regarding claim 19 (Currently Amended), Kim’828 discloses the method of Claim 15 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100 using beamforming scheme, par 0053-0055, 0122).
Kim’828 discloses all the claim limitations but fails to explicitly teach: wherein a number of two or more cell-specific DL/UL patterns are configured that apply to all UEs within a serving cell and wherein each TDD-UL-DL-ConfigCommon is associated with a SS/PBCH block (SSB) configured for the serving cell.

However Ying’334 from the same field of endeavor (see, figure 1, UE-to-UE interference and TRP-to-TRP interference in NR system, par 0025) discloses: wherein a number of two or more cell-specific DL/UL patterns (see, cell-specific TDD UL/DL configuration contains UL/DL patterns, par 0031) are configured that apply to all UEs within a serving cell (see, cell-specific TDD UL/DL configuration is configured by RRC IE TDD-UL-DL-ConfigCommon contains periodicities and corresponding UL/DL patterns for all UE in the cell, par 0031 and 0037) and wherein each TDD-UL-DL-ConfigCommon is associated with a SS/PBCH block (SSB) configured for the serving cell (see, all UEs in the cell receives cell-specific SSB configuration combined with cell-specific TDD UL/DL configuration by TDD-UL-DL-ConfigCommon to generate cell-specific UL/DL direction indication, par 0037. Noted, actually transmitted SSB and RACH configuration combined with cell-specific TDD UL/DL configuration to generate cell-specific UL/DL direction indication, thus implies these cell-specific TDD UL/DL configuration are configured for serving cell as initial RACH access SSB transmission must be performed in PCell which is serving cell, par 0037, 0062).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Ying’334 into that of Kim’828. The motivation would have been to mitigate crosslink interference (CLI) (par 0025-0026).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’828 in view of Guo et al (US20180083680A1, PUB Priority Date: Mar 22, 2018).

Regarding claim 6 (Original), Kim’828 discloses the UE of Claim 1 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100, par 0053-0055).
Kim’828 discloses all the claim limitations but fails to explicitly teach: wherein the UE is dynamically triggered in an aperiodic or semi-persistent manner, via lower-layer control signaling to be configured with DL or UL directions associated with the configured beam ID(s).

However Guo’680 from the same field of endeavor (see, fig. 1, multiple UE communicate with multiple BS in wireless network, par 0049-0050) discloses: wherein the UE is dynamically triggered in an aperiodic or semi-persistent manner, via lower-layer control signaling (see, DCI triggered, par 0151) to be configured with DL or UL directions associated with the configured beam ID(s) (see, DCI triggers transmission of CSI-RS and configures the UE to measure and report the beam-specific beam-strength information in an aperiodic or periodic way, and CSI-beam state information of the best Np beams with the largest beam-specific RSRP among all the indicated beam ID are reported, par 0141, 0151-0152).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Guo’680 into that of Kim’828. The motivation would have been to perform beam management based on BRS and CSI-RS (par 0105).

Regarding claim 13 (Original), Kim’828 discloses the BS of Claim 8  (see, fig. 1-2, BSs communicates with terminals 130 in communication system 100, par 0053-0055),wherein the processor (see, fig. 2, processor 210, par 0054) is further configured to.
Kim’828 discloses all the claim limitations but fails to explicitly teach: trigger the UE dynamically in an aperiodic or semi-persistent manner, via lower-layer control signaling to be configured with DL or UL directions associated with the configured beam ID(s).

However Guo’680 from the same field of endeavor (see, fig. 1, multiple UE communicate with multiple BS in wireless network, par 0049-0050) discloses: trigger the UE dynamically in an aperiodic or semi-persistent manner, via lower-layer control signaling (see, DCI triggered, par 0151) to be configured with DL or UL directions associated with the configured beam ID(s) (see, DCI triggers transmission of CSI-RS and configures the UE to measure and report the beam-specific beam-strength information in an aperiodic or periodic way, and CSI-beam state information of the best Np beams with the largest beam-specific RSRP among all the indicated beam ID are reported, par 0141, 0151-0152).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the BS as taught by Guo’680 into that of Kim’828. The motivation would have been to perform beam management based on BRS and CSI-RS (par 0105).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim’828 in view of Guo’680, and further in view of JO’676.

Regarding claim 20 (Original), Kim’828 discloses the method of Claim 15 (see, fig. 1-2, terminals 130 communicates with BSs in communication system 100 using beamforming scheme, par 0053-0055, 0122), wherein. 
Kim’828 discloses all the claim limitations but fails to explicitly teach:
the UE is dynamically triggered in an aperiodic or semi-persistent manner, via lower-layer control signaling to be configured with DL or UL directions associated with the configured beam ID(s), and 
the configuration information includes a beam-specific UL/DL TDD pattern that configures DL and UL directions associated with a set of one or multiple configured beam IDs that are used in a group-common signaling for slot format indication.

However Guo’680 from the same field of endeavor (see, fig. 1, multiple UE communicate with multiple BS in wireless network, par 0049-0050) discloses: the UE is dynamically triggered in an aperiodic or semi-persistent manner, via lower-layer control signaling (see, DCI triggered, par 0151) to be configured with DL or UL directions associated with the configured beam ID(s) (see, DCI triggers transmission of CSI-RS and configures the UE to measure and report the beam-specific beam-strength information in an aperiodic or periodic way, and CSI-beam state information of the best Np beams with the largest beam-specific RSRP among all the indicated beam ID are reported, par 0141, 0151-0152).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’680 into that of Kim’828. The motivation would have been to perform beam management based on BRS and CSI-RS (par 0105).
The combination of Kim’828 and Guo’680 discloses all the claim limitations but fails to explicitly teach: the configuration information includes a beam-specific UL/DL TDD pattern that configures DL and UL directions associated with a set of one or multiple configured beam IDs that are used in a group-common signaling for slot format indication.

However JO’676 from the same field of endeavor (see, fig.4, system structure of a next generation radio access network (NG-RAN), par 0062-0063) discloses: the configuration information includes a beam-specific UL/DL TDD pattern (see, table 5, SFI with beam-specific period, SFI (slot format information information) notifies transmission UL/DL direction of the specific resource based on tdd-UL-DL-configurationCommon, par 0133 and 0243) that configures DL and UL directions associated with a set of one or multiple configured beam IDs (see, multi-beams with corresponding beam index shared with same GC (group common) SFI, par 0168, 0228) that are used in a group-common signaling (see, GC PDCCH (group common PDCCH), par 0112 and 0225) for slot format indication (see, fig. 14, UE receives 1 SFI : multi beams matching information between each of the plurality of beams with beam index and SFI (slot format information) through a GC PDCCH, SFI (slot format information information) notifies transmission direction of the specific resource based on tdd-UL-DL-configurationCommon, par 0112, 0225-0229).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by JO’676 into that of Kim’828 modified by Guo’680. The motivation would have been to meet low latency requirements while ensuring flexibility in an aspect of resource scheduling (par 0024).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473